53 F.3d 344NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
Lorenza A. PESITO, Claimant-Appellant,v.Jesse BROWN, Secretary of Veterans Affairs, Respondent-Appellee.
No. 94-7072.
United States Court of Appeals, Federal Circuit.
Dec. 6, 1994.
ON MOTION
ORDER

1
Lorenza A. Pesito moves for reconsideration of the court's September 20, 1994 order dismissing her petition for review for failure to file a brief, with brief attached.*  The Secretary of Veterans Affairs has not filed a response.


2
Upon consideration thereof,

IT IS ORDERED THAT:

3
(1) Pesito's motion for reconsideration is granted, the court's September 30, 1994 order is vacated and the mandate is recalled.


4
(2) The Secretary should compute the due date for his brief from the date of filing of this order.



*
 Pesito states that the delay in her submission was due, in part, because of the incomplete address this court has on record for Pesito.  The court has now added "San Francisco" after Barangay as requested by Pesito